EXHIBIT 10.11 (d)

FOURTH AMENDMENT TO AMENDED AND RESTATED
CASH FLOW SUPPORT AGREEMENT


THIS FOURTH AMENDMENT TO THE AMENDED AND RESTATED CASH FLOW SUPPORT AGREEMENT
(this "Amendment") dated as of May 13, 2003, is entered into by and among CROWN
INVESTMENTS TRUST, a Delaware business trust (the "Supporting Party"), CROWN
AMERICAN PROPERTIES, L.P., a Delaware limited partnership, (the "Operating
Partnership") and CROWN AMERICAN FINANCING PARTNERSHIP, L.P., a Delaware limited
partnership, formerly a Delaware general partnership (the "Financing
Partnership" and together with the Operating Partnership, the "Partnerships").

RECITALS

WHEREAS, the Supporting Party and the Partnerships are parties to that certain
Amended and Restated Cash Flow Support Agreement dated as of August 17, 1993, as
amended by that certain Amendment to the Amended and Restated Cash Flow Support
Agreement dated as of December 3, 1997, as further amended by that certain Third
Amendment to the Amended and Restated Cash Flow Support Agreement dated as of
March 31, 2003 (as amended, the "Cash Flow Support Agreement"), pursuant to
which, inter alia, the Supporting Party agrees to guarantee, on a quarterly
basis, up to a maximum of $300,000 per quarter (subject to certain adjustments
and settlements), that the Guarantee Properties (as defined therein) will
satisfy specific performance standards; and

WHEREAS, simultaneous with the execution of this Amendment, Crown American
Realty Trust, a Maryland real estate investment trust ("CART"), the Operating
Partnership, Pennsylvania Real Estate Investment Trust, a Pennsylvania business
trust ("PREIT"), and PREIT Associates, L.P., a Delaware limited partnership,
will enter into an Agreement and Plan of Merger (the "Merger Agreement"),
pursuant to which, inter alia, CART will merge with and into PREIT subject to
the satisfaction of the terms and conditions set forth in the Merger Agreement
(the "Merger"); and

WHEREAS, CART is the sole general partner of the Operating Partnership; and

WHEREAS

, CART owns, inter alia, 32,077,961 Partnership Units (as defined in the
Partnership Agreement (defined below)) in the Operating Partnership, which,
immediately prior to the effective time of the Eighth Amendment to the
Partnership Agreement dated as of the date hereof (the "Eighth Amendment"),
represent 83.81% of the total ownership interest in the Operating Partnership's
common units after adjustment for the Partner Adjustment Factor (for purposes of
clarity, the term "Partnership Units" as used herein does not include the
Preferred Partnership Units created pursuant to the Fourth Amendment to the
Partnership Agreement); and



WHEREAS

, the Supporting Party owns 8,169,939 Partnership Units, which, immediately
prior to the effective time of the Eighth Amendment, represent 14.55% of the
total ownership interest in the Operating Partnership's common units after
adjustment for the Partner Adjustment Factor; and



WHEREAS

, Crown American Investment Corporation, a Delaware corporation and a
wholly-owned subsidiary of the Supporting Party, owns 1,786,459 Partnership
Units, which, immediately prior to the effective time of the Eighth Amendment,
represent 1.64% of the total ownership interest in the Operating Partnership's
common units after adjustment for the Partner Adjustment Factor; and



WHEREAS,

the Supporting Party and the Partnerships have agreed that effective as of the
date hereof, the Cash Flow Support Agreement shall be amended, all as set forth
more particularly herein.



NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I
AMENDMENT OF CASH FLOW SUPPORT AGREEMENT

1.1 Merger Amendment. Effective as of the date hereof:

(a) the Cash Flow Support Agreement shall be amended to provide that, as of the
date hereof, (i) the Supporting Party shall have no further contribution
obligations or any other obligations thereunder, and (ii) as relates to the
Financing Partnership, the Cash Flow Support Agreement shall be deemed to have
terminated and be of no further force and effect; and

(b) the Percentage Interest (as defined in the Partnership Agreement) of the
Supporting Party in the Operating Partnership shall be reduced from 14.55% to
13.42% to reflect an adjustment equivalent to reducing the Supporting Party's
Partnership Units by 500,000, as evidenced by the Eighth Amendment.

1.2. Contribution and Offset

(a) The Supporting Party shall contribute to the Operating Partnership any and
all amounts due and owing under the Cash Flow Support Agreement from the most
recent calendar quarter-end through and including the Crown American Partnership
Distribution Closing Date, in accordance with past practices.

(b) The Operating Partnership shall make a distribution under the Partnership
Agreement to the Supporting Party in the amount representing a distribution in
respect of 500,000 Partnership Units, calculated from the end of the period
represented by the last distribution through and including the date hereof.



ARTICLE II
TAX MATTERS

2.1 Original Capital Account; Prior Payments. The Supporting Party and the
Operating Partnership each acknowledge that (i) the Supporting Party's capital
account was originally based upon a valuation of contributed property, and (ii)
pursuant to the Partnership Agreement, prior payments under the Cash Flow
Support Agreement have been treated as additional capital contributions, which
have offset the specific allocation of the losses to the Supporting Party
associated with the reductions of the value of the properties subject to the
Cash Flow Support Agreement.

2.2 Reduction of the Supporting Party's Capital Account. The Supporting Party
and the Operating Partnership hereby agree that (i) the relief of the Supporting
Party's contribution obligations under the Cash Flow Support Agreement will
result in a net loss, which shall, as a result of a specific allocation of such
loss, reduce the Supporting Party's Capital Account (as defined in the
Partnership Agreement), (ii) the Capital Accounts of the partners of the
Operating Partnership (other than the Supporting Party) shall remain unchanged
in connection with the relief of the Supporting Party's contribution obligations
under the Cash Flow Support Agreement, and (iii) the loss allocated to the
Supporting Party in connection with the relief of the Supporting Party's
contribution obligations under the Cash Flow Support Agreement is agreed to be
$5,345,000, such amount representing, in the best judgment of the Supporting
Party and the Operating Partnership, the amount necessary to account for such
relief.

For purposes of this Article II, the phrase "relief of the Supporting Party's
contribution obligations under the Cash Flow Support Agreement" shall refer to
the relief of the Supporting Party's obligations to make future contributions
under the Cash Flow Support Agreement pursuant to this Amendment as a result of
the failure of the Guarantee Properties to meet the specific performance
standards set forth in the Cash Flow Support Agreement.

ARTICLE III
GENERAL PROVISIONS

3.1 Notices. All notices, requests, claims, demands and other communications
under this Amendment shall be in writing and shall be delivered by the parties
to each other at their respective offices at Pasquerilla Plaza, Johnstown, PA
15901, with copies to Reed Smith LLP, Sullivan & Cromwell and M. James Spitzer,
Esquire.

3.2 Interpretation. When a reference is made in this Amendment to a Section,
such reference shall be to a Section of this Amendment unless otherwise
indicated. The headings contained in this Amendment are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Amendment. Whenever the words "include," "includes" or "including" are used in
this Amendment, they shall be deemed to be followed by the words "without
limitation."

3.3 Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

3.4 Entire Agreement. This Amendment constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral
between the parties with respect to the subject matter of this Amendment and (b)
are not intended to confer upon any Person other than the parties hereto any
rights or remedies (except as provided in Section 3.8).

3.5 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, REGARDLESS OF THE
LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICT OF LAWS
THEREOF.

3.6 Assignment. Neither this Amendment nor any of the rights, interests or
obligations under this Amendment shall be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties. Subject to the preceding sentence, this
Amendment shall be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.

3.7 Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

3.8 Amendments. This Amendment may only be amended by the parties hereto in
writing; provided, that if the Merger Agreement is executed, then unless and
until the Merger Agreement is terminated in accordance with its terms, this
Amendment may not be amended without the prior written consent of PREIT.

3.9 Exculpation. This Amendment shall not impose any personal liability on any
shareholder, trustee, trust manager, director, officer, employee or agent of any
of the parties hereto, any subsidiary of CART or any partner of either of the
Partnerships, and all persons shall look solely to the property of the parties
hereto for the payment of any claim hereunder or for the performance of this
Amendment.

3.10 Release. Each of the parties hereto forever releases, discharges and
acquits each of the other parties and its respective parents, subsidiaries,
affiliates, partners and trustees (and all of the foregoing entities' respective
directors, officers, agents, attorneys and employees) of and from any and all
claims, demands, obligations, liabilities, indebtedness, breaches of contract,
breaches of duty of any relationship, acts, omissions, misfeasance, malfeasance,
cause or causes of action, debts, sums of money, accounts, compensations,
contracts, controversies, promises, damages, costs, losses and expenses of every
type, kind, nature, description or character (including without limitation
attorneys' fees and punitive damages) relating to, arising out of or in
connection with the Cash Flow Support Agreement, and irrespective of how, why,
or by reason of what facts, whether heretofore existing, now existing or
hereafter arising, or which could, might or may be claimed to exist, of whatever
kind or name, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, each as though fully set forth herein at length. Each of the
parties hereto hereby agrees that the matters released hereby are not limited to
matters which are known or disclosed, and hereby waives any and all rights and
benefits which it now has, or in the future may have conferred upon it by
operation of law.

3.11 Definition of Partnership Agreement. As used herein, "Partnership
Agreement" shall mean that certain Amended and Restated Agreement of Limited
Partnership of Crown American Properties, L.P. dated as of August 17, 1993, as
amended by that certain First Amendment to Amended and Restated Agreement of
Limited Partnership of Crown American Properties, L.P. dated as of December 31,
1993, as further amended by that certain Second Amendment to Amended and
Restated Agreement of Limited Partnership of Crown American Properties, L.P.
dated as of January 27, 1995 (together with that certain Addendum thereto dated
May 3, 1995), as further amended by that certain Third Amendment to Amended and
Restated Agreement of Limited Partnership of Crown American Properties, L.P.
dated as of February 1, 1995 (together with that certain Addendum thereto dated
as of April 29, 1998), as further amended by that certain Fourth Amendment to
Amended and Restated Agreement of Limited Partnership of Crown American
Properties, L.P. dated as of July 1, 1997, as further amended by that certain
Fifth Amendment to Amended and Restated Agreement of Limited Partnership of
Crown American Properties, L.P. dated as of December 31, 1997, as further
amended by that certain Sixth Amendment to Amended and Restated Agreement of
Limited Partnership of Crown American Properties, L.P. dated as of May 28, 1998
(together with that certain Addendum thereto dated as of June 16, 1998, as
amended by that certain Amendment thereto dated as of September 10, 1998), as
further amended by that certain Seventh Amendment to Amended and Restated
Agreement of Limited Partnership of Crown American Properties, L.P. dated as of
March 31, 2003.

[Signatures on following page]

IN WITNESS WHEREOF, the Supporting Party and each of the Partnerships have
caused this Amendment to be signed by their respective officers (or general
partners) thereunto duly authorized all as of the date first written above.

CROWN AMERICAN PROPERTIES, L.P.



By: Crown American Realty Trust, its sole general
partner




By: /s/ Mark E. Pasquerilla
Name: Mark E. Pasquerilla
Title: Chief Executive Officer


CROWN INVESTMENTS TRUST


By: /s/ Mark E. Pasquerilla
Name: Mark E. Pasquerilla
Title: President


CROWN AMERICAN FINANCING PARTNERSHIP, L.P.:

By: Crown American Financing Corporation


By: /s/ Mark E. Pasquerilla
Name: Mark E. Pasquerilla
Title: Chief Executive Officer

 

 

[Signature page to Fourth Amendment to the Amended and Restated Cash Flow
Support Agreement - Merger Amendment]